IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               Assigned on Briefs July 28, 2004

              STATE OF TENNESSEE v. ROBERT LOVE TAYLOR

                     Appeal from the Criminal Court for Sullivan County
                           No. S44,631 Phyllis H. Miller, Judge



                   No. E2003-01931-CCA-R3-CD Filed September 13, 2004


The appellant, Robert Love Taylor, was convicted by a jury of driving while declared a habitual
motor vehicle offender. He was sentenced to four years incarceration and fined $3,000 for the
offense. Two motions for new trial were filed - one filed by the appellant pro se and one filed by
trial counsel on behalf of the appellant. The trial court denied the motion for new trial filed by
appellant’s trial counsel and did not consider the motion filed by the appellant. The appellant
requested to proceed pro se on appeal. The trial court granted the request and this appeal ensued.
In this pro se appeal, the appellant presents various issues that were not addressed in a properly filed
motion for new trial. The appellant waived consideration of these issues for failing to address them
in a motion for new trial. Thus, this Court may only review the sufficiency of the evidence as that
was the sole issue raised in the motion for new trial filed by trial counsel. After a review of the
sufficiency of the evidence, we affirm the judgment of the trial court.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID H. WELLES and JAMES
CURWOOD WITT , JR., JJ., joined.

Robert Love Taylor, pro se, Tiptonville, Tennessee.

Paul G. Summers, Attorney General & Reporter; Michelle Chapman McIntire, Assistant Attorney
General; Greeley Wells, District Attorney General; and J. Lewis Combs, Assistant District Attorney
General, for the appellee, State of Tennessee.
                                              OPINION

                                         Factual Background

         On October 14, 2000, at approximately 2:50 p.m., Officer Jason McClain of the Kingsport
Police Department was on routine patrol when he observed the appellant operating a motor vehicle
on North Clay Street, a public roadway located in Sullivan County, Tennessee. Officer McClain
knew the appellant was declared a habitual motor vehicle offender (“HMVO”), so he initiated a stop
of the appellant’s vehicle. The appellant complied, immediately pulling over to accommodate the
officer’s request. Upon running the appellant’s license plate number, Officer McClaim confirmed
that the appellant’s driver’s license was revoked because he was a HMVO. Officer McClain arrested
the appellant.

         In January of 2001, the appellant was indicted for operating a vehicle while being declared
a HMVO. The public defender was appointed to represent the appellant at trial. Subsequent to the
appointment of counsel, but prior to trial, the appellant filed several pro se documents with the court.
These documents had various titles, including: (1) “announcement;” (2) “defendant motion to
dismiss and purge feloniously obtained habitual traffic offender status with supporting facts;” (3)
“demand for change of venue;” (4) several “requests for document subpoenas;” (5) “request for
adjudication recusal and supporting facts;” (6) “defendant motion to invalidate action of habitual
traffic offender status;” and (7) “motion to compel sheriff to provide minimum law library.” It does
not appear that any of these documents or pleadings were considered by, or ruled on, by the trial
court.

        At trial, prior to jury selection, the appellant notified the court that he wished to represent
himself. After being asked a litany of questions by the trial court about his education and knowledge
of the law, however, the appellant changed his mind, deciding that he did not want to represent
himself after all. The trial proceeded at that time.

       The State’s proof included the testimony from Officer McClain, as well as testimony from
Raymond W. Winters, the Circuit Court Clerk for Sullivan County. Mr. Winters testified that the
appellant was declared a HMVO by a judgment entered on September 3, 1993, and that the
appellant’s HMVO status was still in effect on the date of the current offense.

        The appellant testified on his own behalf. While on the witness stand, he admitted that he
was driving the vehicle in question on October 14, 2000, and admitted that there was an order
entered on September 3, 1993, declaring him a HMVO. The appellant testified that he did not
believe that this order had been set aside. The appellant also admitted that he signed a copy of this
order, but he claimed that the order was invalid because it was based on perjured testimony.



                                                  -2-
        The jury found the appellant guilty and recommended a $3,000 fine. At a sentencing hearing,
the trial court sentenced the appellant to four years as a Range Two, Multiple Offender. At the
sentencing hearing, the appellant again voiced his preference for representing himself. The trial
court refused to relieve the public defender from representation at that time, stating that the appellant
had no “idea on how to represent . . . [himself] on appeal” and that the actions he had taken thus far
were “totally incompetent.”

          After the sentencing hearing, the appellant filed a pro se motion for new trial. In that motion,
the appellant claimed that (1) he made a “lawful announcement of his decision to represent himself;”
(2) the judge acted with the prosecutor, public defender, court clerk, and co-conspirators from 1993
to the present to deny the appellant access to the court; (3) the trial was not a public trial; (4) the
appellant’s driving record is “tainted with the information that Robert Love Taylor is an [sic]
habitual traffic offender;” (5) “there are so many felons working in this court district that a fair trial
is impossible;” and (6) a new trial is “undeniable.” The appellant also demanded recusal of the
judge, prosecutor, public defender, and others. Trial counsel for the appellant filed a motion for new
trial challenging the sufficiency of the evidence. The trial court held a hearing on the motion for new
trial filed by trial counsel. At that hearing, the trial court denied the motion filed by trial counsel for
the appellant and did not consider the motion for new trial filed by the appellant because he “was
represented by an attorney and the court doesn’t hear motions by defendant pro se when they’re
represented by an attorney.” At the conclusion of the hearing on the motion for new trial, the
appellant again sought to represent himself. This time, the trial court complied, finding that the
appellant “knowingly and voluntarily waived his right to counsel on appeal.”

        The appellant filed a timely notice of appeal. The issues, as presented by the appellant, are
as follows:

        (1) appellant will first present that there is no precedent to his knowledge, of any of
        the actions of persons involved in the due process of court actions predicate to the
        action in this appellant procedure.
        (2) appellant was convicted by a jury for the violation of the habitual traffic offender
        statute of the T.C.A. § 55-10-601.
        (3) appellant will present facts that will demonstrate that this court order was in fact
        not lawfull [sic].
        (4) appellant will argue that his conviction was based on this court order and that the
        actors involved in this conviction had prior knowledge of the unlawfullness [sic] of
        said court order and proceeded toward this conviction with this knowledge.
        (5) appellant will produce documents that will prove his claims that obstruction of
        justice is the cornor [sic] stone of his conviction and not even or under the color of
        office or law.




                                                   -3-
                                                        Analysis


          At the outset, we note that the appellant raises five issues for this Court’s review. As far
as we can discern, none of those five issues were raised in a properly filed motion for new trial.1
Rule 3(e) of the Tennessee Rules of Appellate Procedure provides that for appeals “in all cases
tried by a jury, no issue presented for review shall be predicated upon error in the admission or
exclusion of evidence, jury instructions granted or refused, . . . or other ground upon which a new
trial is sought, unless the same was specifically stated in a motion for a new trial; otherwise such
issues will be treated as waived.” Tenn. R. App. P. 3(e); see also State v. Martin, 940 S.W.2d
567, 569 (Tenn. 1997) (holding that a defendant relinquishes the right to argue on appeal any
issues that should have been presented in a motion for new trial). The only issue raised in a
properly filed motion for new trial was the sufficiency of the evidence, thus our review is
constrained to that issue alone.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered by a
jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses and
resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259
(Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is
originally cloaked with a presumption of innocence, the jury verdict of guilty removes this
presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). Hence, on appeal, the burden of proof rests with the defendant to demonstrate the
insufficiency of the convicting evidence. Id. The relevant question the reviewing court must
answer is whether any rational trier of fact could have found the accused guilty of every element
of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Harris, 839 S .W.2d at 75.
In making this decision, we are to accord the State “the strongest legitimate view of the evidence
as well as all reasonable and legitimate inferences that may be drawn therefrom.” See Tuggle,
639 S.W.2d at 914. As such, this Court is precluded from re-weighing or reconsidering the
evidence when evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn.
Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Moreover, we may not substitute our own “inferences for those drawn by the trier of fact from
circumstantial evidence.” Matthews, 805 S.W.2d at 779.



         1
           As stated previously, there were two motions for new trial filed in the case herein, one filed by the appellant
and one filed by his trial counsel. The appellant lodged the pro se motion for new trial without the consent of his
appointed counsel. The trial court refused to consider the appellant’s motion. Counsel for the appellant was allowed
to withdraw from representation at the conclusion of the hearing on the motion for new trial. From that point forward,
the appellant was entitled to proceed pro se. It is well-established that an accused is not entitled to proceed pro se while
represented by counsel. State v. Burkhart, 541 S.W .2d 365 (Tenn. 1976). W e are satisfied that the rulings of the trial
court in refusing to consider the appellant’s motions and documents were correct. State v. Muse, 637 S.W .2d 468, 470
(Tenn. Crim. App. 1982).



                                                            -4-
        In the case herein, the appellant was charged with a violation of Tennessee Code
Annotated section 55-10-616, which makes it unlawful for any person to operate a vehicle in the
State of Tennessee while there is a judgment or order prohibiting him from doing so. At trial,
Officer McClain testified that on October 14, 2000, he observed the appellant driving a vehicle
on a public roadway in Sullivan County, Tennessee. Upon running the appellant’s license plate
number, Officer McClain confirmed that the appellant was driving while on HMVO status.
Further, the clerk of the court testified that an order declaring the defendant a HMVO was
entered on September 3, 1993, and that this judgment was still in effect on October 14, 2000.
Moreover, the appellant himself admitted that he knew the order existed and that, to his
knowledge, the order was still in effect on October 14, 2000 when he was arrested.

        It is not the duty of this Court to question the credibility of witnesses on appeal, that
function is the duty of the trier of fact. See generally, State v. Adkins, 786 S.W.2d 642, 646
(Tenn. 1990); State v. Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). The question
of witness credibility in the case herein was decided by the jury upon rendering a verdict of guilty
for the charge as indicted. After reviewing the evidence, we conclude that there was more than
sufficient proof for a rational trier of fact to conclude that the appellant was operating a vehicle
while being declared a HMVO on October 14, 2000. This issue is without merit.

                                           Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.




                                                      ___________________________________
                                                      JERRY L. SMITH, JUDGE




                                                -5-